DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed 20 April 2022, has been entered.  Prior to the amendment, claims 1-20 were pending in the application.  In the amendment, claim 18 is canceled and new claim 21 is presented.  Accordingly, after entry of the amendment, claims 1-17 and 19-21 are pending; of these, claims 1, 12, and 20 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“instructions for operating a milling machine”  in claim 20, line 2; and
“instructions for: 
automatically enabling a rotor chamber binding control during a lowering of the rotor;
automatically raising at least one of the front wall or the rear wall during the lowering of the rotor; and 
automatically disabling the rotor chamber binding control” in claim 20, lines 5-11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	As set forth above, the following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“instructions for operating a milling machine”  in claim 20, line 2; and
“instructions for: 
automatically enabling a rotor chamber binding control during a lowering of the rotor;
automatically raising at least one of the front wall or the rear wall during the lowering of the rotor; and 
automatically disabling the rotor chamber binding control” in claim 20, lines 5-11.

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The "instructions” of claim 20 are considered to represent special purpose computer-implemented means-plus-function limitations (as addressed in MPEP 2181 II. B), since the functional language in each case recites highly specialized functionality (e.g., the recitation “for operating a milling machine” in line 2 and “for: automatically enabling a rotor chamber binding control during a lowering of the rotor” in lines 6-8 of claim 20) that could not be performed by a general purpose computer or computer component without special programming.  Dependent claim 21 recites further functional language associated with the “instructions”.
As discussed in MPEP 2181 II. B., a special purpose computer-implemented means-plus-function limitation must be supported in the specification by disclosure of the computer (or computing component) and the algorithm that the computer uses to perform the claimed specialized function(s).  This section of the MPEP further establishes that, when the specification fails to disclose such an algorithm, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  In the present case, Applicants’ specification does not disclose an algorithm used to perform the specialized functions.  It is noted that Applicant’s specification discusses exemplary processes related to operating a milling machine in conjunction with drawing Figs. 4A, 4B, and 5.  These portions of the specification, however, merely disclose functions or results to be obtained (e.g., “enable rotor chamber binding control” in box 410 of Fig. 4A).  There is no algorithm or other detailed procedure set forth for performing these functions or obtaining these results.
Therefore, claims 20-21 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

9.	Claims 20-21 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
	In lines 5-6 of claim 20, it is not clear whether the recited “instructions” are intended to be the same “instructions” previously recited in line 2 of the claim.  Accordingly, it is not clear which “instructions” are intended to be included in the claim and a person of ordinary skill in the art would be unable to determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 103
10.	Claims 1-8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable Franzmann et al., U.S. Patent Application Publication No. 2013/0341996 (“Franzmann”) in view of Vogt et al., U.S. Patent Application Publication No. 2016/0160455 (“Vogt”).
Franzmann discloses a milling machine (Fig. 1) and related methodology.  The milling machine comprises a frame (machine frame 1) a rotor (milling drum 5); a rotor chamber (e.g., milling drum housing 7) having sealing elements including a movable front wall (hold-down device 7B; Fig. 2), a movable rear wall (i.e., a stripper; see paragraph [0049]; also illustrated as 7A’ in Figs. 9A-9C), and a pair of movable side walls (i.e., edge protectors 36; see Figs. 10A-10B and paragraph [0073]); and a controller (e.g., processing unit 24; Fig. 8). 
The Franzmann controller is configured to enable a rotor chamber binding control during a lowering of the rotor towards a ground surface (measuring unit 26 measures force exerted and/or tilting of the front wall 7B and/or the rear wall 7A’ sealing members to detect impact; see paragraphs [0058], [0060]; and would, therefore, also detect binding of the front wall and/or rear wall sealing members caused, for example, by impact).
The Franzmann controller is further configured to automatically raise at least one of the front wall or the rear wall seal elements during the lowering of the rotor (Franzmann describes automatically raising the front wall 7B, for example, as the rotor is lowered; see paragraph [0050] and Figs. 2-4; Franzmann further discloses automatically raising the front wall and/or rear wall when impact is detected; see paragraph [0059]).
The Franzmann controller is further configured to disable the rotor chamber binding control (the sealing element is only raised until the measured force is again below the limit value; see paragraphs [0017]).
Franzmann does not specifically disclose a plurality of height-adjustable legs, as recited in claim 1.
In the same field of endeavor, Vogt discloses a milling machine (Fig. 1) having a frame (machine frame 1) including a plurality of height-adjustable legs (right-hand and left-hand lifting columns 10; see paragraph [0053]) and a rotor (i.e., a milling drum) positioned within a rotor chamber (i.e., a milling drum housing 4; see paragraph [0036]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Vogt, to provide the Franzmann milling machine with a plurality of height-adjustable legs, in order to facilitate adjusting the milling depth of the rotor.
With respect to claim 2, Vogt further discloses an arrangement in which a controller (control unit 15) can update a height-related reference value for a movable side wall (i.e., one of the edge protectors 5) of the rotor chamber (i.e., the milling drum housing 4) by using a lifting device 13 to successively raise the side wall and then lower it into a floating position in a time-dependent manner (see paragraph [0054]; also see, e.g., Abstract where the lowered floating position is discussed).  It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of this further teaching in Vogt, to configure the Franzmann controller to automatically successively raise one of the front wall or the rear wall for a first time period and then allow the wall to be lowered into a floating configuration for a second time period, in order to determine or update a height value for the wall.  
With respect to claim 3, Vogt teaches performing the update process indefinitely, which would include a time when the rotor has reached its desired milling depth (see paragraph [0054]).  
With respect to claim 4, Vogt teaches approximately maintaining the wall on the ground surface (“... so that the edge protector can lower onto the ground surface again”; see paragraph [0054]).
With respect to claim 5, although Vogt discloses raising a side wall (i.e., an edge protector 5) for an exemplary time period that is less than one second (i.e.., for 250 ms; see paragraph [0045]), neither Franzmann nor Vogt discloses the specific time ranges recited for raising and floating at least one of the front wall or the rear wall.  It is considered, however, that the necessary or desired time ranges would largely be dependent on various application-specific factors, such as the size of the milling machine, the depth of milling being performed, and the firmness of the ground surface being milled.  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed ranges simply through the application of known design considerations and/or common sense.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 421 (2007) (“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”); also, see MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the time ranges recited and, in fact, specifically stresses in the written specification that the disclosed one second time periods are “exemplary only” and that other time periods may be may selected in order, for example, to “approximately maintain the rear wall 60 on the ground surface” to prevent “any significant gap between the rear wall 60 and the ground surface” (see paragraph [0031] of applicant’s written specification).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to operate the Franzmann machine, as modified by the teaching in Vogt, with the time period ranges recited in claim 5.
With respect to claim 6, Franzmann discloses controlling the front sealing element and/or the rear sealing element and/or a lateral sealing element (see, e.g., Abstract).
With respect to claim 7, Franzmann discloses that the controller automatically raises the sealing member in response to impact or tilting when, for example, the member is less than fully extended (see the transition of element 7B from a fully lowered position to a fully raised position in Figs. 3-5; Fig. 4, for example, illustrates an operating position where the element is less than fully extended).
With respect to claim 8, Franzmann further discloses that the controller automatically raises the sealing member in response to impact or tilting when, for example, the rotor is rotating (again, see, for example, the operating position illustrated in Fig. 4).
With respect to claim 20, as discussed above, the Franzmann controller (e.g., processing unit 24) is disclosed as being configured to implement instructions for the recited functions.  Accordingly, Franzmann further inherently discloses a computer readable medium storing such instructions (e.g., one or more data disks, a RAM device, or a signal or plurality of signals transmitted from another source).
	It is further noted that the claim 20 terms “instructions for” (one instance in line 2 and a second in lines 5-6) are interpreted as introducing intended use limitations, since the language following these terms embodies only a functional purpose or purposes intended to be achieved by the instructions and/or by the milling machine.  Such intended use limitations appearing in apparatus claims are considered to be met so long as the prior art device is capable of performing the recited functions (whether or not the prior art reference actually intends or contemplates such a manner of operation).  See, MPEP 2114 II.  In the present case, the Franzmann machine is capable of storing and executing instructions for accomplishing the functions recited in claim 20, as well as the associated condition recited in claim 21.

Allowable Subject Matter
11.	Claims 12-17 and 19 are allowed.
12.	Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 12 has been amended to incorporate the limitations of prior dependent claim 18 (omitting the limitations of intervening claim 13); independent claim 12 is considered to define over the prior art of record for the same reasons as set forth for dependent claim 18 in the previous Office action.
Dependent claims 9 and 10 are considered to define over the prior art of record for the same reasons as set forth for these claims in the previous Office action.

Response to Arguments
14.	Applicant's arguments submitted with the amendment/response filed 20 April 2022, have been fully considered, as addressed below.
Applicant argues, on page 9 of the response, as follows regarding the 35 U.S.C. 103 rejection of claim 1:

... Franzmann ... does not disclose lowering the rotor or the other claimed steps performed by the controller, including, for example, enabling “a rotor chamber binding control during a lowering of the rotor towards a ground surface; [and] automatically [raising] at least one of the front wall or the rear wall during the lowering of the rotor,” as recited in independent claim 1. 

The examiner disagrees with applicant’s interpretation of Franzmann.  Specifically, Franzmann does disclose lowering the rotor; Franzmann shows a progression of a lowering of the milling drum 5 in Figs. 2-4 (Franzmann [0050]: “FIGS. 2 to 4 show how the milling drum penetrates into the material to be removed in the vertical direction”).  Fig. 2 shows a first position before the milling drum 5 has been lowered into the surface.  Fig. 4 shows the milling drum at a maximum milling depth (i.e., at a position of maximum lowering; see [0050]).  Fig. 3 shows a middle position with the milling drum at a smaller milling depth than in Fig. 4 (see [0050]).
Franzmann further discloses enabling a rotor chamber binding control during a lowering of the rotor.  As discussed in the body of the rejection above, the Franzmann measuring unit 26 measures force exerted and/or tilting of the front wall 7B and/or the rear wall 7A’ sealing members to detect impact; see paragraphs [0058], [0060]; and would, therefore, also detect binding of the front wall and/or rear wall sealing members caused, for example, by impact.  A processing unit 24 compares the impact force measured by the unit 26 with a predetermined limit value; if the impact force is greater than the limit value, a control unit 23 causes a hydraulic unit 21 to raise the hold-down device 7B (see [0059]).  This monitoring and control is considered to constitute an enabled “rotor chamber binding control”, as broadly recited in claim 1.  Further, this monitoring and control is operating (or enabled) during a milling operation of the machine, which includes a lowering of the milling drum (as shown, for example, in the progression of Fig. 2 to Fig. 3, the progression of Fig. 3 to Fig. 4, and the progression of Fig. 6 to Fig. 8).
Franzmann further discloses automatically raising at least the front wall 7B during the lowering of the rotor (i.e., the milling drum 5).  As noted in the body of the rejection above, Franzmann describes automatically raising the front wall 7B, for example, as the rotor is lowered (see paragraph [0050] and Figs. 2-4) and also when impact is detected (see paragraph [0059]).  Also, see Franzmann [0054]: “When the milling drum 5 penetrates into the road surface in a vertical direction, the hold-down device 7B moves upwards in the guide”. 

	Applicant presents the following argument, on page 10 of the response, regarding the combination of the Franzmann and Vogt references:

Furthermore, as discussed during the Interview, it would not have been obvious to one of ordinary skill in the art to modify the teachings of Franzmann in light of Vogt. The Office Action alleges that “it would have been obvious.... in view of the teachings of Vogt, to provide the Franzmann milling machine with a plurality of height-adjustable legs, in order to facilitate adjusting the milling depth of the rotor.” (Office Action at p. 6.) Applicant disagrees. Franzmann includes a structure for adjusting the drum’s milling depth. For example, FlGs. 2-4 illustrate the drum’s milling depth being adjusted. 
	...
Because Franzmann already discloses structure for adjusting the milling depth, there is no reason why one of ordinary skill would go to the effort and/or expense of incorporating the structure of Vogt to perform a function already available in Franzmann.


The examiner disagrees with applicant’s assertion that Franzmann includes a structure for adjusting the depth of the milling drum (i.e., the milling depth).  Franzmann does disclose a function of adjusting the milling depth; as pointed out by applicant, Figs. 2-4 of Franzmann, for example, illustrate the depth of the milling drum 5 being adjusted.  Franzmann, however, is silent regarding the specific structure used to accomplish this adjustment.  Vogt teaches the use of a structure (i.e., a plurality of height-adjustable legs 10) for accomplishing exactly the function disclosed by Franzmann, in the same type of road milling machine.  Accordingly, it would have been obvious, in view of the teaching in Vogt, to provide the Franzmann milling machine with a plurality of height-adjustable legs, in order to facilitate adjusting the milling depth of the Franzmann rotor.  The disclosure of a milling depth adjusting function in Franzmann, without specifying any structure to accomplish this function, provides the motivation to look to Vogt for a specific mechanism capable of accomplishing the milling depth adjustment function.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        17 August 2022